Title: To Benjamin Franklin from Madame Brillon, [February? 1778]
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


Mon chér papa,
Ce mardi soir [February, 1778?] a passy
Mon voisin m’a assuré cétte aprés midi qu’il vous avoit proposé hiér de me venir voir, que vous aviés refusé, qu’il vous avoit pressé, et que vous aviés répondu que vous craigniés d’éstre a charge, de m’importunér. Comme nous connoissons tous deux la malice de ce voisin je ne voulois pas le croire, je croyois qu’il vouloit seulement me tourmentér un peu, je riois présque de ce qu’il disoit: lorsque votre petit fils, ce petit fils qui ne vous accuseroit pas mesme en badinant, m’est venu contér la mesme chose; je me suis frotté les yeux pour voir si je ne faisois pas un mauvais resve [rêve]—je n’étois que trop éveillé! Vous a charge mon papa importun, a moi! a moi qui vous aime si franchement, si tendrement; oh surement surement, vous ne connoissés pas a quél point j’ai du plaisir lorsque je vous vois; apparément que jusqu’ici j’ai bien caché mon jeu, et que je vous ai reçeu d’une maniere froide et embarassé. Vous me le dirés mon papa l’un de nous deux a tort et doit se corrigér, réste a sçavoir si c’est vous ou moi.
 
Addressed: A Monsieur / Monsieur Franklin / A Passy
